Citation Nr: 1518550	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a seizure disorder due to VA medical treatment provided in 2003.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a residuals of a sternectomy due to VA medical treatment provided in 2003.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for numbness and tightness of the hands due to VA medical treatment provided in 2003.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder due to VA medical treatment provided in 2003.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for impotence secondary to VA medical treatment provided in 2003.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had unverified active service from August 1953 to August 1956 and verified active service from January 1957 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a March 2013 signed statement, the Veteran revoked his power of attorney to have the Disabled American Veterans act as his representative in his case on appeal.  He has not appointed a new service organization or attorney as his representative.  Thus, he is unrepresented in his case.

In July 2014, the Veteran testified during a hearing at the RO before the undersigned.  At that hearing, M.B., a retired attorney, assisted the Veteran and represented him for a one-time purpose.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Records show that the Veteran underwent coronary artery bypass graft surgery at the VA medical center (VAMC) in West Los Angeles on February 24, 2003, during which he developed an aortic tear.  He had a complicated post-surgical course.  Days after surgery, he had a seizure.  On February 26, 2003, he began spiking fevers, and an infectious disease specialist noted questionable sepsis syndrome.  By March 9, 2003, he was afebrile, and no longer seen by the infectious disease specialist.  The Veteran was transferred to a rehabilitation unit.

An April 3, 2003 record indicates that the Veteran developed reproducible, substernal chest pain that appeared musculoskeletal and spiked a fever.  He was transferred to an intensive care unit and sepsis was noted.  An April 5, 2003 plastic surgery record notes a presumed post-operative infection of the midline sternotomy wound and deeper tissues for which a consent was to be obtained for a bilateral pectoralis major advancement flap.  On April 11, 2003, the Veteran was status post sternal debridement and bilateral pectus advancement flaps.  An infectious disease note from that day indicates he had Methicillin-sensitive Staphylococcus Aureus (MSSA) bacteremia from post-sternal osteomyelitis.  

The Veteran was hospitalized until June 3, 2003.  A June 12, 2003 cardiothoracic surgery note indicates he had post-operative sternum osteomyelitis and mediastinitis debrided by plastic surgery April 11, 2003 and that his sternum was removed.

The operative reports for the Veteran's February 24, 2003 coronary bypass surgery and April 11, 2003 debridement and sternum removal are not among the Veteran's medical records.  As these may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).
In December 2005, a negative medical opinion was provided by an occupational and environmental physician who was the Chief of Administrative Medicine at the VAMC West Los Angeles.  The examiner did not address the Veteran's assertions.  The Board believes a medical opinion from an infectious disease specialist is warranted.

During his hearing, the Veteran testified that he received Social Security Administration (SSA) disability benefits due to a back injury.  The records considered by the SSA in its award of disability benefits should be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159(c) (2 (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent medical records regarding the Veteran's treatment at the VAMC West Los Angeles, dated since August 2005, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the SSA disability decision, all records considered in conjunction with its decision and any subsequent determinations regarding the Veteran.

2. Obtain the operative reports of the Veteran's February 24, 2003 coronary artery bypass graft and April 11, 2003 sternal debridement procedures at the West Los Angeles VAMC.

3. Obtain all medical records regarding the Veteran's treatment at the West Los Angles VAMC, dated since August 2005.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the above development, schedule the Veteran for an examination by an infectious disease specialist.  The physician-examiner should review the Veteran's medical records and address the following. 

a. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran has additional disability (a seizure disorder, residuals of a sternectomy, numbness and tightness of the hands, left hip disability, impotence) that is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

The examiner should consider the Veteran's contention that he has additional disability because VA clinicians failed to timely identify his sternal wound infection on April 3, 2003 that, in turn, caused him to develop sternal osteomyelitis that necessitated sternal debridement and removal of his sternum on April 11, 2003.  

b. If there is additional disability, was it caused by an event that was not reasonably foreseeable? (Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided). 

c. Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

d. The examiner must provide reasons for all opinions.  If further testing or examination by other specialists is warranted, such testing or examination is to be accomplished prior to completion of the examination report. 

e. If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion. If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a lack of treatment or inadequate treatment resulted in the development of a lower back disability, this should be fully explained.

5. If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

